WOLVERTON, District Judge.
I am asked to interpret my decision in this cause respecting the decree to be entered.
The plaintiffs are entitled to recover from the defendant the amount of their judgment heretofore rendered against Julia A. Kennedy as administratrix, together with interest from the date of the judgment, namely, June 19, 1906, at the rate of 6 per cent, per annum, to the date of the decision rendered herein. The defendant is entitled to offset this judgment in the sum of $2,520, without interest.
[1] The situation is that the defendant sought to offset a nonbearing-interest demand against one which clearly bears interest from the date the judgment was rendered. The defendant ought not to complain that he has not been awarded interest, because it was by reason of his own wrongful acts that the plaintiffs were kept out of the possession of the hops.
[2] It is urged that interest ought not to be awarded on the judgment after the answer was tendered in the present suit, because the defendant declared his willingness to pay the difference then existing between the amount of the judgment and the defendant’s claim. But the question whether there should be any offset at all was a vital one in the case, which was not determined until the case was finally disposed of. Furthermore, the answer alleges a tender, which was not proven, and there was no tender of the money in court.